 Case 2:19-cv-01448-JAK-FFM Document 41-1 Filed 01/13/20 Page 1 of 11 Page ID #:479



 1   Douglas A. Gravelle (SBN 166110)
     Hinson Gravelle & Adair LLP
 2   28470 Avenue Stanford, Suite 350
     Valencia, CA 91355
 3   Telephone: 661-294-0116
     Facsimile: 661-294-0134
 4   gravelle@hinsongravelle.com
 5   Attorneys for Defendants Thrifty Oil Co. and
     Tesoro Refining & Marketing Company LLC
 6

 7

 8
                          UNITED STATES DISTRICT COURT

 9
                         CENTRAL DISTRICT OF CALIFORNIA

10

11
     JAMES RUTHERFORD, an individual, )         Case No.: 2:19-cv-01448-JAK-FFMx
                                            )
                                            )   DEFENDANTS’ STATEMENT OF
12          Plaintiff,                      )   UNCONTROVERTED FACTS AND
                                            )   CONCLUSIONS OF LAW
13      vs.                                 )
                                            )   Hon. John A. Kronstadt
14   USA GAS, a business of unknown         )
15   form; THRIFTY OIL CO., a California ))     Action Filed: 12/20/18
                                                Trial Date: Not Set Yet
     corporation; and Does 1-10, inclusive, )
16                                          )   Hearing Date: April 20, 2020
                                            )   Hearing Time: 8:30 a.m.
17          Defendants.                     )   Hearing Courtroom: 10B
                                            )
18                                          )
                                            )
19

20
                 In support of their Motion for Partial Summary Judgment (“Motion”),
21
     defendants Thrifty Oil Co. and Tesoro Refining & Marketing Company LLC
22
     (collectively, “Defendants”) respectfully submit this Statement of Uncontroverted
23
     Facts and Conclusions of Law.
24
                 The following is organized by alleged accessibility barriers (numbered
25
     1 to 9), which numbering corresponds to the barrier numbers set forth in the chart
26
     at the beginning of the Memorandum of Points and Authorities in support of the
27
     Motion.
28



                                          1
        Defendants’ Statement of Uncontroverted Facts and Conclusions of Law
                            (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41-1 Filed 01/13/20 Page 2 of 11 Page ID #:480



 1
      UNCONTROVERTED FACTS AND                            SUPPORTING EVIDENCE
 2
            CONCLUSIONS OF LAW
 3
      Alleged Accessibility Barrier #1 (Disabled Parking Stall and Section 302)
 4
     1. Plaintiff alleges in both his original      Complaint (Dkt. 41-4, Exh. B, ¶15,
 5
     Complaint and his First Amended                p. 4) and First Amended Complaint
 6
     Complaint that the disabled parking stall      (Dkt. 41-5, Exh. C, ¶14, p. 4).
 7
     is an accessibility barrier because it
 8
     violates ADA Standard 302.
 9
     2. The surface of the disabled parking         Declaration of Neal Casper
10
     stall is asphalt, which is considered          (“Casper Decl.”) (Dkt. 41-9, ¶7).
11
     stable, firm and slip resistant.
12
     3. The surface of the disabled parking         Casper Decl. (Dkt. 41-9, ¶7).
13
     stall does not have any drainage grates or
14
     other constructed elements that have
15
     openings.
16
     4. The May 8, 2019 Architectural               Arrington Report (Dkt. 41-8, Exh.
17
     Barriers List / Report prepared by             F).
18
     Plaintiff’s putative expert, Kenneth
19
     Arrington (hereafter, the “Arrington
20
     Report”) does not address the issue of
21
     whether the disabled parking stall violates
22
     ADA Standard Section 302.
23
     5. Mr. Arrington reviewed the Complaint        Arrington Deposition Transcript
24
     before inspecting the Property and if he       (Dkt. 41-7, Exh. E, pp. 16-17).
25
     did not believe a barrier alleged in the
26
     Complaint was, in fact, a barrier as
27
     alleged, he did not discuss or include it in
28
     the Arrington Report.

                                          2
        Defendants’ Statement of Uncontroverted Facts and Conclusions of Law
                            (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41-1 Filed 01/13/20 Page 3 of 11 Page ID #:481



 1
            Alleged Accessibility Barrier #2 (Access Aisle and Section 302)
 2
     6. Plaintiff alleges in both his original      Complaint (Dkt. 41-4, Exh. B, ¶15,
 3
     Complaint and his First Amended                p. 4) and First Amended Complaint
 4
     Complaint that the access aisle for the        (Dkt. 41-5, Exh. C, ¶14, p. 4).
 5
     disabled parking stall is an accessibility
 6
     barrier because it violates ADA Standard
 7
     302.
 8
     7. The surface of the access aisle for the     Casper Decl. (Dkt. 41-9, ¶7).
 9
     disabled parking stall is asphalt, which is
10
     considered stable, firm, and slip resistant.
11
     8. The surface of the access aisle for the     Casper Decl. (Dkt. 41-9, ¶7).
12
     disabled parking stall does not have any
13
     drainage grates or other constructed
14
     elements that have openings.
15
     9. The Arrington Report does not address Arrington Report (Dkt. 41-8, Exh.
16
     the issue of whether the access aisle for      F).
17
     the disabled parking stall violates ADA
18
     Standard Section 302.
19
     10. Mr. Arrington reviewed the                 Arrington Deposition Transcript
20
     Complaint before inspecting the Property       (Dkt. 41-7, Exh. E, pp. 16-17).
21
     and if he did not believe a barrier alleged
22
     in the Complaint was, in fact, a barrier as
23
     alleged, he did not discuss or include it in
24
     the Arrington Report.
25

26

27

28



                                          3
        Defendants’ Statement of Uncontroverted Facts and Conclusions of Law
                            (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41-1 Filed 01/13/20 Page 4 of 11 Page ID #:482



 1
     Alleged Accessibility Barrier #3 (Disabled Parking Stall and Access Aisle at
 2
                                         Same Level)
 3
     11. Plaintiff alleges in both his original     Complaint (Dkt. 41-4, Exh. B, ¶15,
 4
     Complaint and his First Amended                p. 4) and First Amended Complaint
 5
     Complaint that the disabled parking stall      (Dkt. 41-5, Exh. C, ¶14, p. 4).
 6
     and access aisle are an architectural
 7
     barrier because they are not at the same
 8
     level.
 9
     12. The disabled parking stall and access      Casper Decl. (Dkt. 41-9, ¶8) and
10
     aisle, are on the same asphalt surface at      Exhibit G (Dkt. 41-10).
11
     the Property, adjacent to and flush against
12
     each other, and there is no step, ledge, or
13
     curb between the two elements.
14
     13. The Arrington Report does not              Arrington Report (Dkt. 41-8, Exh.
15
     address the issue of whether the disabled      F).
16
     parking stall and access aisle are at the
17
     same level.
18
     14. Mr. Arrington reviewed the                 Arrington Deposition Transcript
19
     Complaint before inspecting the Property       (Dkt. 41-7, Exh. E, pp. 16-17).
20
     and if he did not believe a barrier alleged
21
     in the Complaint was, in fact, a barrier as
22
     alleged, he did not discuss or include it in
23
     the Arrington Report.
24

25

26

27

28



                                          4
        Defendants’ Statement of Uncontroverted Facts and Conclusions of Law
                            (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41-1 Filed 01/13/20 Page 5 of 11 Page ID #:483



 1
      Alleged Accessibility Barrier #4 (Accessible Route from Disabled Parking
 2
                                Stall to Convenience Store)
 3
     15. Plaintiff alleges in both his original   Complaint (Dkt. 41-4, Exh. B, ¶15,
 4
     Complaint and his First Amended              p. 4) and First Amended Complaint
 5
     Complaint that there is not an accessible    (Dkt. 41-5, Exh. C, ¶14, p. 4).
 6
     route from the disabled parking stall to
 7
     the convenience store.
 8
     16. There is a continuous, unobstructed      Casper Decl. (Dkt. 41-9, ¶9).
 9
     asphalt pathway at least 36 inches wide
10
     from the disabled parking stall to the
11
     convenience store.
12
     17. The “running slopes” of that asphalt     Casper Decl. (Dkt. 41-9, ¶9).
13
     pathway do not exceed 5%, which is the
14
     maximum allowed under the Americans
15
     with Disabilities Act (“ADA”) and
16
     California Building Code (“CBC”).
17
     18. Except for one small area (where         Casper Decl. (Dkt. 41-9, ¶9).
18
     cross slopes measure 2.2% to 3%), the
19
     “cross slopes” of that asphalt pathway do
20
     not exceed 2.08% (the maximum allowed
21
     under the ADA or CBC).
22
     19. The cross-slopes of the asphalt          Casper Decl. (Dkt. 41-9, ¶9).
23
     surface of the 4 feet immediately adjacent
24
     to and north of the small area (where
25
     cross-slopes are 2.2% to 3%) are under
26
     2.08%.
27

28



                                          5
        Defendants’ Statement of Uncontroverted Facts and Conclusions of Law
                            (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41-1 Filed 01/13/20 Page 6 of 11 Page ID #:484



 1
         Alleged Accessibility Barrier #5 (Clear Floor Space in Front of Sales
 2
                                           Counter)
 3
     20. Plaintiff alleges in both his original     Complaint (Dkt. 41-4, Exh. B, ¶15,
 4
     Complaint and his First Amended                p. 4) and First Amended Complaint
 5
     Complaint that there is not clear floor        (Dkt. 41-5, Exh. C, ¶14, p. 4).
 6
     space in front of the sales counter as
 7
     required by the ADA Standards for either
 8
     a forward or parallel approach.
 9
     21. The ADA only requires that one be          Casper Decl. (Dkt. 41-9, ¶12).
10
     able to make either a parallel or forward
11
     approach to the sales counter, not both.
12
     22. There is clear floor space greater than    Casper Decl. (Dkt. 41-9, ¶12) and
13
     30 inches by 48 inches in front of the         Exhibit H (Dkt. 41-11).
14
     sales counter, and thus there is clear floor
15
     space for a parallel approach as required
16
     by the ADA.
17
     23. The Arrington Report does not              Arrington Report (Dkt. 41-8, Exh.
18
     address the issue of whether there is          F).
19
     sufficient clear floor space in front of the
20
     sales counter for either a forward or
21
     parallel approach.
22
     24. Mr. Arrington reviewed the                 Arrington Deposition Transcript
23
     Complaint before inspecting the Property       (Dkt. 41-7, Exh. E, pp. 16-17).
24
     and if he did not believe a barrier alleged
25
     in the Complaint was, in fact, a barrier as
26
     alleged, he did not discuss or include it in
27
     the Arrington Report.
28



                                          6
        Defendants’ Statement of Uncontroverted Facts and Conclusions of Law
                            (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41-1 Filed 01/13/20 Page 7 of 11 Page ID #:485



 1
               Alleged Accessibility Barrier #6 (Depth of Sales Counter)
 2
     25. Plaintiff alleges in both his original    Complaint (Dkt. 41-4, Exh. B, ¶15,
 3
     Complaint and his First Amended               p. 4) and First Amended Complaint
 4
     Complaint that the accessible (i.e., lower) (Dkt. 41-5, Exh. C, ¶14, p. 4).
 5
     portion of the sales counter is not the
 6
     same depth as the upper portion of the
 7
     sales counter in violation of Section 904.4
 8
     of the ADA Standards.
 9
     26. The lower portion of the sales counter Casper Decl. (Dkt. 41-9, ¶14).
10
     is not more than 34 inches above the
11
     finished floor.
12
     27. The length of the lower portion of the    Casper Decl. (Dkt. 41-9, ¶14).
13
     sales counter is more than 36 inches long.
14
     28. The sales counter (with the lower         Declaration of Metro Malasavage
15
     portion of it) has been in existence since    (“Malasavage Decl.”) (Dkt. 41-14,
16
     March 15, 2012.                               ¶¶ 7 – 10) and Exhibit K (Dkt. 41-
17
                                                   15).
18

19
     29. The sales counter (with the lower         Malasavage Decl. (Dkt. 41-14, ¶¶ 7
20
     portion of it) has not been modified since    – 10) and Exhibits D (Dkt. 41-6)
21
     March 15, 2012.                               and K (Dkt. 41-15).
22
     30. There was no depth requirements in        Casper Decl. (Dkt. 41-9, ¶15).
23
     the 1991 ADA Accessibility Guidelines,
24
     which were the predecessor to the current
25
     (2010) ADA Standards.
26
     31. Presuming the sales counter (with the     Casper Decl. (Dkt. 41-9, ¶15).
27
     lower portion of it) has been in existence
28
     since March 15, 2012 and not modified

                                          7
        Defendants’ Statement of Uncontroverted Facts and Conclusions of Law
                            (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41-1 Filed 01/13/20 Page 8 of 11 Page ID #:486



 1
     since then, the sales counter is not subject
 2
     to the new depth requirements that first
 3
     became effective in Section 904.4 of the
 4
     current (2010) ADA Standards.
 5
     32. The Arrington Report does not              Arrington Report (Dkt. 41-8, Exh.
 6
     address the issue of whether the sales         F).
 7
     counter violates the depth requirement in
 8
     section 904.4 of the ADA Standards.
 9
     33. Mr. Arrington reviewed the                 Arrington Deposition Transcript
10
     Complaint before inspecting the Property       (Dkt. 41-7, Exh. E, pp. 16-17).
11
     and if he did not believe a barrier alleged
12
     in the Complaint was, in fact, a barrier as
13
     alleged, he did not discuss or include it in
14
     the Arrington Report.
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                         8
       Defendants’ Statement of Uncontroverted Facts and Conclusions of Law
                           (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41-1 Filed 01/13/20 Page 9 of 11 Page ID #:487



 1
          Alleged Accessibility Barrier #7 (Length of Disabled Parking Stall)
 2
     34. The ADA does not have standards or    Casper Decl. (Dkt. 41-9, ¶16).
 3
     requirements for the length of disabled
 4
     parking stalls.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                          9
        Defendants’ Statement of Uncontroverted Facts and Conclusions of Law
                            (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 41-1 Filed 01/13/20 Page 10 of 11 Page ID
                                        #:488


 1
       Alleged Accessibility Barrier #8 (Van Accessible Space at the East Side of
 2
                                            the Store)
 3
      35. The alleged “van accessible space at        Casper Decl. (Dkt. 41-9, ¶17).
 4
      the east side of the store” is not a disabled
 5
      parking stall.
 6
      36. Because this stall is not a disabled        Casper Decl. (Dkt. 41-9, ¶17).
 7
      parking stall, it is not required to comply
 8
      with the disabled parking stall
 9
      requirements of the ADA or CBC.
10

11
      37. Any signs identifying this space as a       Casper Decl. (Dkt. 41-9, ¶17).
12
      disabled parking stall have been removed.
13
      38. The former blue paint striping on the       Casper Decl. (Dkt. 41-9, ¶17).
14
      surface of this space is blacked out.
15
      39. While some black paint has worn off,        Casper Decl. (Dkt. 41-9, ¶17).
16
      thus allowing some of the former blue
17
      paint to be visible on the surface, this is
18
      not a violation of the ADA or CBC, nor
19
      does it make it a disabled parking stall.
20
      40. In preparing the Arrington Report,          Arrington Deposition Transcript
21
      Mr. Arrington assumed the former “van           (Dkt. 41-7, Exh. E, pp. 12-14).
22
      accessible space at the east side of the
23
      store” was not a disabled parking stall
24
      (and any references in the Arrington
25
      Report regarding the same is only meant
26
      to describe changes that would be
27
      required if it was converted to a disabled
28
      parking stall).

                                           10
         Defendants’ Statement of Uncontroverted Facts and Conclusions of Law
                             (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 41-1 Filed 01/13/20 Page 11 of 11 Page ID
                                        #:489


 1
          Alleged Accessibility Barrier #9 (Accessible Route from Sidewalk to
 2
                                     Convenience Store)
 3
      41. Mr. Arrington testified that since he    Arrington Deposition Transcript
 4
      could not find the accessible route, he      (Dkt. 41-7, Exh. E, pp. 64-65).
 5
      concluded one did not exist.
 6
      42. There is an accessible route from the    Casper Decl. (Dkt. 41-9, ¶18) and
 7
      city sidewalk to the convenience store       Exhibit J (Dkt. 41-13).
 8
      that one may take by entering onto the
 9
      northeast portion of the Property directly
10
      from the sidewalk and then traversing
11
      south to the convenience store.
12
      43. Along the route described                Casper Decl. (Dkt. 41-9, ¶18).
13
      immediately above, one may travel
14
      without encountering a running slope
15
      greater than 5% or a cross-slope greater
16
      than 2.08%
17
      44. There is no requirement that the         Casper Decl. (Dkt. 41-9), ¶18.
18
      accessible route be marked on the
19
      pavement, identified with signs, or
20
      separated from vehicular traffic.
21

22
     Dated: January 13, 2020                       Hinson Gravelle & Adair LLP
23

24
                                                   s/ Douglas Gravelle
25                                                 Douglas A. Gravelle, Attorneys for
26
                                                   Thrifty Oil Co. and Tesoro Refining
                                                   & Marketing Company LLC
27

28



                                           11
         Defendants’ Statement of Uncontroverted Facts and Conclusions of Law
                             (2:19-cv-01448-JAK-FFMx)
